ETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowability Notice
In view of search, Claims 1-24 are allowed.
The following is an examiner’s statement of reasons for allowance: Silvester (US 20030119487 A1) in view of Scott (US 20160127551 A1) is considered as the most relevant document in the prior art, which discloses 
in a User Equipment (UE) comprising circuitry enabling handling of phone calls, a method for voicemail service comprising the steps of: 
a. receiving an incoming call message causing a UE's call client to alert about the incoming call for at most a pre-set no-answer period of time, (See Silvester Fig. 3. [0017])
after which, if the call is not answered, the call being set to be completed from the calling party to a network-based voicemail center; (See Silvester Fig. 3 [0004] [0019])
b. after the expiry of the pre-set no-answer period of time, answering the incoming call by a voicemail client of the UE, causing the call to be established between the calling party and the UE's voicemail client, wherein the call is not completed to the network-based voicemail center; (See Silvester Fig. 3. [0021])
c. playing a greeting message for the calling party by the voicemail client over the call with the calling party; (See Silvester Fig. 3. [0022])
d. recording a voice message from the calling party on the UE using the UE's voicemail client; and (See Silvester Fig. 3. [0022] [0025] [0027])
e. alerting the user of the UE of the voicemail message. (See Scott Fig. 4, [0044]).
Silvester in view of Scott does not disclose the technical features in claims 1 and 14 of b. before the expiry of the pre-set no-answer period of time, answering the incoming call by a voicemail client of the UE, causing the call to be established between the calling party and the UE's voicemail client. (Emphasis added).

There are many references which discloses both network-based voicemail center and a voicemail client of the UE: Scott (US 20200112635 A1);  Wiesen (US 8488752 B1); Dhawan (US 20100166161 A1); Abou Rjeil (US 20140128038 A1); Liu (US 20100061530 A1); XING (US 20140112457 A1); Shaffer (US 6002751 A); Snelgrove (US 20030152201 A1); Nassimi (US 8644801 B1).
Some references disclose a user option to choose from (1) the call being set to be completed from the calling party to a network-based voicemail center or (2) answering the incoming call by a voicemail client of the UE.  (See Scott (US 20200112635 A1) Fig. 5 [0084];  See Wiesen (US 8488752 B1) Col. 7: lines 14-26); See Abou Rjeil (US 20140128038 A1)  Fig. 4,  [0034]).
Some references disclose call be completed/answered by network-based voicemail center or a voicemail client of the UE depending on the type of a user equipment (See XING (US 20140112457 A1) [0026]; See Shaffer (US 6002751 A) Fig. 3).
Snelgrove discloses call be completed/answered by network-based voicemail center or a voicemail client of the UE depending on the network condition (See Snelgrove (US 20030152201 A1) Fig. 4 [0038] [0041]).
However, none of the references disclose b. before the expiry of the pre-set no-answer period of time, answering the incoming call by a voicemail client of the UE, causing the call to be established between the calling party and the UE's voicemail client.
Nassimi (US 8644801 B1) discloses before the call being set to be completed from the calling party to a network-based voicemail center, answering the incoming call by a voicemail client of the UE, (See Nassimi Col. 6: lines 58-62; Col. 7: lines 65-67).  However, Nassimi does not disclose before the expiry of the pre-set no-answer period of time (Emphasis added).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINJUNG KIM whose telephone number is (408) 918-7693.  The examiner can normally be reached on Monday-Friday 9am to 2pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wang-Hurst, Kathy can be reached on (571) 270-5371.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MINJUNG KIM/
Examiner, Art Unit 2644